DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
The claim set filed July 27, 2022 has no amendments to the claim set filed March 11, 2020.  
Accordingly claims 1-5, 12-16, 22-25, 27-31, 38-45 and 52-54 are pending.


Election/Restrictions
Applicant’s election of group 1, encompassing claims 1-5, 12-14, 27-31, 38-45 and 52-54, and Cas nuclease as the nuclease species, in the reply filed on July 27, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-16 and 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.

Accordingly, claims 1-5, 12-14, 27-31, 38-45 and 52-54 and the Cas nuclease species are under examination.

Objections to the Specification
The specification is objected to because on page 4, bFGF is referred to as “basis fibroblast growth factor”.  However, in the art, bFGF is an abbreviation for “basic fibroblast growth factor” (underlined added for emphasis; see cited Ihry and Fuks references below).  
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the method of claim 1, “wherein PFT and or bFGF are provided to the porcine cell from within a medium in which the porcine is placed.”  However, claim 1 recites “providing exogenous PTF and bFGF”.  It is not clear whether claim 3 requires both PFT and bFGF to be placed in the medium with the porcine cell, or only requires one of the molecules to be placed in the medium with the porcine cell and the other molecule provided by another means.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 12-14, 27-31, 38-45 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (Yang et al., Science (2015), 350(6264): 1101-1104 and Supplemental materials, #2 on IDS filed July 31, 2019), in view of Irhy (US 20180245065, filed November 1, 2017 claiming benefit of provisional application 62415712, filed November 1, 2016), and Fuks (Fuks et al., Cancer Research (1994), 54: 2582-2590). 

Regarding claims 1-2 and 12-14, Yang teaches genetically modifying PK-15 cells (i.e., a porcine cell) using a Cas9 nuclease and two guide RNAs that target the pol gene within PERV elements (page 1101, ¶2; Figure 1).  Yang teaches the two guide RNAs target all PERVs in the PK-15 cells (page 1101, ¶2).  Yang teaches inactivating all copies of the pol gene using Cas9 and the two guide RNAs (Figure 2).  Yang teaches that Cas9-mediated inactivation of PERV elements created a bimodal distribution of clones with some clones having all PERV pol genes inactivated (highly modified) and some clones having very few pol genes inactivated (lowly modified) (Figure 2A).  Yang teaches highly modified clones had high expression of Cas9 (Figure S22) and higher gene expression of apoptosis-associated genes (Figure S24).  Yang teaches “upregulation of apoptosis suggests high stress in highly modified clones that could be directly explained by high levels of Cas9 causing more DNA cut and repair events” (Legend of Figure S26).  Yang teaches homologous recombination (HR) operates to help ratchet up the number of inactivating PERV mutations because, as only wild-type targets can be recognized by Cas9, HR can at best restore the cut to wild-type using a wild-type template, but will otherwise mutate it by copying in a previously mutated site.”

Although Yang teaches the connection between apoptosis and high levels of DNA cut and repair events caused by Cas9 in porcine cells genetically modified to inactivate PERV elements, Yang does not teach inhibiting apoptosis in the genetically modified porcine cells by treating with PFT and bFGF.

Ihry teaches Cas9-induced double stranded breaks can cause toxic stress in human pluripotent stem cells ([0315]) but not in some other cell lines ([0319]).  Ihry teaches cells with active Cas9-guide RNA activity have higher expression of pro-apoptotic genes ([0320]).  Ihry teaches TP53 activity is required for the Cas9-mediated cell toxicity ([0323]).  Ihry teaches treating cells with TP53 inhibitors to inhibit apoptosis during gene editing ([0033]).  Ihry teaches a TP53 inhibitor can be the small molecule pifithrin-alpha (i.e., PFT) ([0017]).  Ihry also teaches the TP53 inhibitor can be used during gene editing of cells used for organ transplants, specifically in pig cells for inactivating PERV elements ([0037], [0300]).  Ihry also teaches treating the cells with the TP53 inhibitor along with one or more growth factors, including bFGF ([0033], [0091]).  Ihry teaches treating cells, including pig cells, used for organ transplantation with both the TP53 inhibitor and bFGF ([0288]).  Ihry teaches the TP53 inhibitor can be provided to the cells at the same time as contacting the cells with the Cas9 nuclease (i.e., during genetic modification of the cell) ([0027).

Fuks teaches radiation induces double-stranded breaks and causes programmed cell death (i.e., apoptosis) (Abstract).  Fuks teaches treatment of bovine endothelial cells with bFGF immediately after irradiation (i.e., during genetic modification) inhibits apoptosis in the irradiated cells (Abstract; Figure 1).  Fuks teaches that bFGF inhibits apoptosis by down-regulating the apoptotic pathway (page 2586, ¶3). 

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have treated the genetically modified porcine cells of Yang with PFT as taught in Ihry and bFGF as taught in Ihry and Fuks for the purpose of inhibiting apoptosis because it would have amounted to applying a known technique to a known method ready for improvement to yield predictable results.  Yang shows that it is possible to create porcine cells in which all PERV elements have been inactivated.  Yang also recognizes that cells with the highest Cas9 levels, which are needed to inactivate all PERV elements in the porcine cells, have the problem of high apoptotic gene expression.  Ihry also recognizes that some cells are very sensitive to Cas9-mediated double stranded breaks, which causes an increase in apoptotic gene expression.  Thus, the prior art contained a “base” method of genetic modification that could be improved by reducing cell apoptosis.  Ihry teaches inhibiting TP53 reduces the cytotoxic effect of Cas9-mediated DSBs and also increases the efficiency of gene editing in human stem cells.  Ihry teaches the known TP53 inhibitor PFT could also be used to reduce apoptosis and increase gene editing efficiency.  Fuks teaches bFGF reduces apoptosis caused by radiation-induced double stranded breaks by inhibiting the pro-apoptotic pathway.  Thus, the prior art contained known techniques that are applicable to the method of PERV element inactivation by Cas9 in porcine cells taught in Yang.  Because Yang teaches that porcine cells with high Cas9 expression also have high expression of pro-apoptosis genes, one skilled in the art would have recognized that inhibiting apoptosis with the known apoptosis inhibitors, PFT and bFGF, would have improved Yang’s method.  One skilled in art would have expected PFT and bFGF would inhibit apoptosis in the porcine cells of Yang because Ihry teaches TP53 modification specifically in pig cells with PERV elements.

Regarding claim 3, Ihry teaches providing small molecule TP53 inhibitors in the culture medium of the cells ([0211]).  Fuks teaches providing bFGF in the media of the cells (Figure 1, legend).

Regarding claims 4-5, Yang teaches the PK-15 cells were genetically modified with a doxycycline-inducible Cas9 expression cassette (i.e., a nucleic acid sequence that encodes a Cas nuclease) using a PiggyBac transposon to integrate the cassette into the genome (¶ spanning pages 1101-1102; Supplemental material, page 2).

Regarding claims 27-31 and 38-40, the teachings of Yang, Ihry and Fuks are recited and applied above as for claims 1-5 and 12-14.  Yang additionally teaches that 5 out of 50 (10%) of clones exhibited high targeting efficiency (Figure 2A, legend).  Ihry additionally teaches that gene editing in human stem cells transiently transfected with Cas9 and guide RNA vectors produced very few edited colonies; whereas inhibiting TP53 activity increased the rate of gene editing 16-19-fold ([0324]).  Ihry teaches after transient transfection, the human stem cells were cultured in media containing bFGF ([0308]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have treated the genetically modified porcine cells of Yang with PFT and bFGF as taught in Ihry for the purpose of increasing gene editing rates because it would have amounted to applying a known technique to a known method ready for improvement to yield predictable results.  Yang already shows that it is possible to create porcine cells in which all PERV elements have been inactivated, but that the rates of gene editing are low.  Ihry also recognized that Cas9-mediated gene editing rates are low in human stem cells.  Thus, the prior art contained a “base” method of genetic modification that could be improved by increasing the rates of gene editing.  Ihry teaches inhibiting TP53 in the presence of bFGF increases the rate of Cas9-mediated gene editing in human stem cells.  Thus, the prior art contained a known technique that was applicable to the method of PERV element inactivation by Cas9 in porcine cells taught in Yang.  Because Ihry teaches inhibiting TP53 in the presence of bFGF increases the rates of Cas9-mediated gene editing in stem cells, one skilled in the art would have recognized that it could also improve the rates of gene editing PERV elements in the porcine cells of Yang.  One skilled in art would have a reasonable expectation that treating cells with the known TP53 inhibitor, PFT, in the presence of bFGF would increase PERV element editing in the porcine cells because Ihry demonstrates increased editing rates with another TP53 inhibitor and bFGF in human cells.  One would have been motivated to do so because Ihry specifically teaches the invention could also be used for gene editing in pig cells with PERV elements.

Regarding claims 41-45 and 52-54, the recitation of “inhibiting apoptosis” in the preamble of claim 1 is interpreted as one means of “increasing cell survival rate” recited in the preamble of claim 41.  Thus claims 1-5 and 12-14 are narrower than claims 41-45 and 52-54.  
The teachings of Yang, Ihry and Fuks are recited and applied above as for claims 1-5 and 12-14.  The obviousness of treating the porcine cells edited to inactivate PERV elements with PFT and bFGF in order to inhibit apoptosis (i.e., one means of increasing cell survival rate) is recited above and applied as for claims 1-5 and 12-14.


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/Lora E Barnhart Driscoll/Primary Examiner/Quality Assurance Specialist, Technology Center 1600